Citation Nr: 0217620	
Decision Date: 12/05/02    Archive Date: 12/12/02	

DOCKET NO.  02-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


(The isssue of entitlement to service connection for 
disability of the left index finger will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1941 to March 1946.

This matter came to the Board of Veterans' Appeals (Board) 
as the result of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In 1946 the veteran's claim for disability resulting from a 
perforation of the left tympanic membrane was denied, and 
the veteran did not appeal.  The veteran asked the RO to re-
open the claim in 1982, and his request was denied.  The 
previous claim was limited to the left ear and was based on 
the specific allegation of perforation of the eardrum.  For 
this reason, the current claim for bilateral hearing loss 
has been developed as a new and separate claim, which is not 
subject to the requirement of submitting new and material 
evidence to re-open the claim.  The separate claim of 
whether there is new and material evidence to re-open a 
claim for disability resulting from injury to the left 
tympanic membrane has not been addressed by the RO.  The RO 
is invited to respond appropriately to the veteran's request 
to re-open that claim.

The Board is undertaking additional development on the issue 
of service connection for a disability of the left index 
finger pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of this additional development as required by 
Rule of Practice 903.  (38 C.F.R. § 20.903 (2002)). After 
giving this notice and reviewing the appellant's response to 
this notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

Bilateral hearing loss disability was first clinically 
established many years after service, and the evidence does 
not establish that the bilateral hearing loss is the result 
of a disease or injury in service.


CONCLUSION OF LAW

The grant of sevice connection is not warranted for a the 
veteran's bilateral hearing loss disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  38 U.S.C.A. § 5107.  That change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, Pub. L. 
No. 106-475, § 7, sub part (a), 114 Stat. 2096, 2099-2100 
(2000).  

By virtue of information sent to the veteran in the 
Statement of the Case (SOC) and in letter sent from the RO 
to the veteran in August 2001, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claims of entitlement to service connection 
for amputation of the tip of the left index finger and 
entitlement to service connection for bilateral hearing loss 
disability.  The SOC and the notification letter of August 
2001 indicated what evidence and information the VA would 
obtain for the veteran, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Indeed, the SOC includes provisions from 
38 U.S.C.A. § 5103A and from 38 C.F.R. § 3.159, the enabling 
regulations applicable to the VCAA.  

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran (For example, 
although they met with a negative response, requests for VA 
outpatient treatment records from Fort Myers were sent in 
January 2000 and March 2000).  In fact, it appears that all 
evidence so identified has been obtained and associated with 
the claims folder.  Such evidence includes the veteran's 
service medical records; records from R. L. P., M.D., dated 
in August 1982; records from J. L. R., M.D., dated in August 
1993; a statement from the veteran's brother dated in May 
1998; statements from former fellow servicemen, dated in 
October 1999 and September 2002; records from R. L. H., 
Au.D., dated in May 2001; and the transcript of the 
veteran's hearing held at the RO in September 2002.  In this 
regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support either the 
issue of entitlement to service connection for amputation of 
the tip of the left index finger or for bilateral hearing 
loss disability.  Accordingly, there is no need for further 
development of the evidence in order to meet the 
requirements of the VCAA.  



II.  The Facts

The veteran's service medical records show that during his 
October 1941 service entrance examination, his ears, 
including the condition of his drums, were normal.  His 
hearing acuity for the conversational voice was 30/30, 
bilaterally.

During an October 1944 extension examination, the veteran's 
ears, including the condition of his drums, were normal.  
His hearing acuity for the conversational voice range was 
30/30, bilaterally.

A report of the veteran's September 1945 service separation 
examination shows that his ears, including the conditions of 
his drums, were normal.  His hearing acuity for the 
conversational voice was 30/30, bilaterally, and his hearing 
acuity for the whispered voice was 15/15, bilaterally.  The 
examiner certified that he had examined the veteran and that 
there were no defects.  The veteran also certified that to 
the best of his knowledge and belief, he had no physical 
defects.

In April 1946, the RO in Cleveland, Ohio, received the 
veteran's claim of entitlement to service connection for a 
punctured left eardrum.  He reported that it had occurred 
while diving in May 1944.  

Records from R. L. P., M.D., show that he treated the 
veteran in August 1982 for a reported hearing loss in 
service.  An examination revealed wax in both ear canals 
which was removed.  Audiological testing revealed the 
following pure tone thresholds in decibels at the indicated 
frequencies (hertz):  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
85
90
105
LEFT
60
70
90
95
110

Speech reception testing revealed a threshold of 60 decibels 
in the right ear and 85 decibels in the left ear.  The 
examiner concluded that the veteran had marked sensorineural 
hearing loss with poor discrimination.

In May 1998, the veteran's brother reported that the veteran 
had had no hearing problems until after he returned from 
service.  He noted that the veteran had had hearing problems 
ever since.

In October 1999, a former serviceman, stated that the 
veteran's left eardrum had broken when he had been lowered 
too quickly into a water-training tank.  He also noted that 
the veteran had been sent to the Marine Hospital in the 
Baltimore area for a period of about two weeks.  Finally, he 
noted that the veteran had a letter stating that he was 
never to be in an area where a gas attack was likely, 
because a gas mask would not protect him due to his broken 
eardrum.

In May 2001, the veteran underwent an audiological 
evaluation by R. L. H., Au.D.  The veteran noted that he had 
ruptured his left eardrum in service secondary to a rapid 
decent in order and that at the time of his separation from 
service, he had diminished hearing acuity in his left ear, 
as well as a perforated left eardrum.  He reported a rather 
strong history of noise exposure in service.  On 
examination, the veteran had some nonoccluding wax within 
his ears, bilaterally.  The full extent of his tympanic 
membranes could not be visualized due to the partial 
obstruction with cerumen.  Audiological testing revealed the 
following pure tone thresholds in decibels at the indicated 
frequencies (hertz):  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
85
85
95
LEFT
90
90
90
95
95

Speech reception testing revealed a threshold of 75 decibels 
in the right ear with a discrimination ability of 48 percent 
and 85 decibels in the left ear with a discrimination 
ability of 16 percent.  The examiner concluded that the 
veteran had a severe sensorineural hearing loss, 
bilaterally, somewhat worse in his left ear.  It was also 
noted that the veteran had a profound sensorineural hearing 
loss in his left ear and a severe sensorineural hearing loss 
in his right ear.  The examiner could not say with any 
degree of certainty that the full extent of the veteran's 
hearing loss was secondary to noise exposure.  He noted that 
the results of his testing were atypical of noise-induced 
hearing loss.  He further noted that he could not exclude 
the contribution of age and genetic involvement in the 
veteran's hearing deficit.  He stated that that was not, 
however, to say that the noise exposure did not occur during 
the veteran's military service and did not contribute to his 
diminished hearing sensitivity and acuity.  He concluded 
that the problem that he was faced with was that 50 years 
had passed since the onset of the hearing loss and that 
during that time, there had been other contributing factors.

In September 2002, a former fellow serviceman, who was 
present during the veteran's training at the water tank 
stated that he was told that several men had come out of the 
water with their ears bleeding.  He assumed that the veteran 
was one of those men.

During the veteran's September 2002 hearing before the 
undersigned, he testified that prior to service, he had been 
a dairy farmer and had experienced no significant noise 
exposure.  He noted that in service, however, he had become 
a cook and that his battle station included firing a K-gun 
and depth charges.  He further testified that he broke his 
left eardrum during water damage control school during a 
27-foot dive.  He stated that he came up bleeding from the 
left ear and that he was taken to the Marine Hospital in 
Baltimore.  He noted that he unknowingly signed papers at 
the time of his separation from service saying that his left 
ear was normal, when he knew that it was not.  He noted that 
he was first treated after service for his ears in 1982.  At 
that time, the doctor reportedly told him that his eardrum 
had healed but that the doctor could see the site of the 
rupture.  The veteran also testified that the Marine 
Hospital in Baltimore had been demolished by fire.  He did 
note however that in 1982, the examining physician 
attributed his hearing loss to the perforated left eardrum. 


III.  Analysis

The veteran seeks entitlement to service connection for 
bilateral hearing loss disability.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A review of the record discloses that the veteran currently 
has a significant bilateral hearing loss disability.  He 
testified that such disability is the result of exposure to 
the sound of gunfire in service and an injury to his left 
eardrum in service.  However, the question of whether the 
current hearing loss is the result of noise trauma or other 
injury in the remote past is a question that can only be 
answered by a person with medical training. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran has no medical training, his own assessment of the 
nexus between remote events the current hearing loss is 
insufficient.  The record includes no competent evidence to 
support such testimony.  In May 2001, a VA audiologist 
considered the question of whether the veteran's hearing 
loss was caused by noise exposure, but, in the opinion of 
the audiologist, the hearing loss could not be attributed to 
noise exposure in service with any degree of certainty.  In 
reacing this conclusion, the audiologist reviewed possible 
contributory factors, including advanced age and genetics.  
Thus, the VA audiologist's opinion was based on examination 
of the veteran and a review of the record.  For these 
reasons, the opinion is highly persuasive, and the opinion 
supports the conclusion that the current hearing loss cannot 
be linked to events in service with any certainty.

In fact, the overall record is negative for evidence of 
hearing loss until many years after service.  Even if the 
veteran damaged his left eardrum in service, the evidence 
shows that such injury is now healed.  With regard to the 
allegation that the hearing loss is the result of exposure 
to loud noises, the most recent audiological evaluation 
suggests that the veteran's bilateral hearing loss 
disability is atypical of noise-induced hearing loss.  In 
this regard, the Board must emphasize that the veteran is 
not qualified to render medical opinions, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a) (2).  Taking the entire record into account, the 
clear preponderance of the evidence weighs against a finding 
that the bilateral hearing loss is the result of a disease 
or injury the veteran had in service.  For this reason, the 
claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

